Title: [Diary entry: 6 October 1787]
From: Washington, George
To: 

 Saturday 6th. Thermometer at 56 in the Morning—72 at Noon & 70 at Night. Clear all day with the Wind at South. Rid to the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole. At the first, having got out all the Wheat & Rye, the fodder next claimed attention and was accordingly set about. Colo. McCarty & his wife; Mrs. Craik and her daughters Mrs. Jenifer & Mariamne; and Mrs. Ann Jenifer came here to dinner & returned afterwards. Towards evening Mr. & Mrs. Powell of Philadelphia came in.